     Case 3:20-cv-00832-E Document 40 Filed 04/17/20             Page 1 of 1 PageID 732



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

OSCAR SANCHEZ et al.,                           §
                                                §
       Plaintiffs,                              §
                                                §
v.                                              §          Civil Action No. 3:20-CV-00832-E
                                                §
DALLAS COUNTY SHERIFF et al.,                   §
                                                §
       Defendants.                              §
                                                §
                                                §

                                            ORDER

        The Court’s April 21, 2020, hearing on Doc. No. 2 will take place by video at 10:00 A.M.


        The parties have been instructed on how to participate in the video hearing. Members of

the media or public may access audio of the hearing through the following link:

http://76.187.100.68:8000.



        SO ORDERED.

        17th day of April, 2020.



                                            ___________________________________
                                            ADA BROWN
                                            UNITED STATES DISTRICT JUDGE
